NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           NOV 01 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No.   15-30219

              Plaintiff-Appellee,                D.C. No. 3:02-cr-05469-RJB

 v.
                                                 MEMORANDUM*
YONG CHA LEE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Yong Cha Lee appeals from the district court’s judgment and challenges the

72-month sentence imposed following her guilty-plea conviction for conspiracy to

distribute a listed chemical, in violation of 21 U.S.C. §§ 841(c)(2) and 846. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lee contends that her sentence is substantively unreasonable in light of the

fact that she will be deported to Korea following her incarceration, where she has

no family except two elderly sisters. The district court did not abuse its discretion

in imposing Lee’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The court varied downward 168 months to account for Lee’s deportability and

other mitigating factors. The below-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Lee’s decision to abscond from sentencing for almost

11 years. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                             15-30219